Citation Nr: 1549350	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-15 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for hypertension prior to August 22, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for hypertension, rated noncompensable, effective June 1, 2006.

In June 2013, the Board remanded the clam for further development.   

In a December 2013 rating decision, the RO increased the rating for hypertension to 10 percent, effective August 22, 2013.  


FINDINGS OF FACT

1.  Prior to August 22, 2013, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, or by systolic pressure predominantly 160 or more, or by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

2.  From August 22, 2003, the Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension prior to August 22, 2013, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.7, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected hypertension arises from his disagreement with the initial disability ratings assigned to this condition following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice as to this claim is needed. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations.  

In June 2013, the Board remanded the Veteran's claim, in pertinent part, to obtain outstanding treatment records and a current VA examination. The claims folder contains a letter sent to the Veteran in July 2013 requesting that he identify and authorize the release of any information regarding the treatment of his hypertension.  No additional pertinent evidence has been identified by the Veteran.  In August 2013, the Veteran underwent a VA examination to evaluate the current severity of his hypertension.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).  

While the Veteran's representative indicated in a November 2015 statement that the pertinent medical evidence, to include the more recent August 2013 VA examination, was "stale," the Veteran and his representative have not specifically asserted that the hypertension has increased in severity since the most recent rating examination.  Caffrey v. Brown, 6 Vet. App. 377 (1995).  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Accordingly, the Board finds that a remand for reexamination is not warranted in this case.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Accordingly, the Board will address the merits of the Veteran's claim.

LAW AND ANALYSIS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension was granted in a February 2006 rating decision, and a noncompensable disability rating was assigned effective June 1, 2006, under the provisions of 38 C.F.R. § 4.104 , Diagnostic Code 7101.  In a December 2013 rating decision, the RO assigned a 10 percent evaluation for the service-connected hypertension with an effective date of August 22, 2013 (the date of a VA examination).

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a noncompensable rating, as in Diagnostic Code 7101, a noncompensable rating will be assigned when the required symptomatology for a compensable rating is not shown.  38 C.F.R. § 4.31 (2015).

On VA examination in September 2006, it was noted that the Veteran was taking Lisinopril for treatment of his hypertension.  Blood pressure readings of 140/92, 144/94, and 138/90 were recorded.

Treatment records dated from 2006 to 2008 were received from the Naval Medical Center in San Diego.  The records show that in January 2006, the Veteran was diagnosed with essential hypertension and started on medication.  The following blood pressure readings were recorded:  125/88 (November 2006); 135/88 (January 2007); 142/91 (April 2007); 140/90 (January 2008); 134/97 (February 2008); and 138/100 (August 2008).  

On VA examination in January 2009, the Veteran denied any visits to the emergency room or admissions to the hospital for hypertension complications.  He denied any myocardial infarction, congestive heart failure, cerebrovascular accident or renal insufficiency.  He reported dizziness if he missed taking his hypertension medical.  He denied any palpations, chest pain, shortness of breath, orthopnea, paroxysmal nocturnal dyspnea or lower limb edema.  The following blood pressure readings were recorded:  118/84, 120/86, and 122/82.  

On VA examination in December 2010, it was noted that the Veteran had changed his hypertension medication due to side effects from previous medication.  It was noted that continuous medication was required for control of the hypertension.  The following blood pressure readings were recorded:  144/100, 154/84, and 147/82.  The Veteran was employed full-time as a technician.  He reported that he sometimes has to call in sick at work due to dizziness.  The diagnosis was hypertension.  No hypertensive heart disease was present.

In August 22, 2013, the Veteran underwent further VA examination.  The Veteran reported that he continued to work full-time.  The following blood pressure readings were recorded:  136/101, 138/102, and 132/98.  The examiner noted that the Veteran's hypertension did not affect his ability to obtain or maintain employment.   

Based on the above, the Board must conclude that prior to August 22, 2013, the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximated diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more that requires continuous medication for control, as contemplated by a 10 percent rating under Diagnostic Code 7101.  In this respect, the Board notes that although the schedular criteria for a 10 percent rating were met in a blood pressure reading in August 2008 (138/100) and in a single reading on VA examination in December 2010 (144/100), these elevated blood pressure readings were isolated instances, and not were representative of predominant elevated readings.  Thus, an initial compensable rating for the Veteran's hypertension prior to August 22, 2013, is not warranted.

Moreover, the evidence also fails to show that from August 22, 2013, a rating higher than 10 percent is warranted for the Veteran's hypertension.  In order to achieve a rating in excess of 10 percent, the Veteran's disability must be manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Such readings are simply not documented in the evidence of record.  Accordingly, a rating higher than 10 percent for hypertension from August 22, 2013, is not warranted.     

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.



ORDER

An initial compensable rating for hypertension prior to August 22, 2013, and in excess of 10 percent thereafter, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


